Mr. Justice Van Orsdel
delivered the opinion of the Court:
The exceptions to the verdict set forth numerous objections, and the assignments of error are comprehensive enough to bring up all the exceptions, but counsel for appellant has dis*450cussed but three points in his brief. Hence, all other questions raised by the exceptions and preserved by the assignments of error will be deemed to have been waived.
It is insisted that, under the general law of the District of Columbia, the land in question is exempt from taxation or assessment of any sort. Section 7, chapter 65, D. C. Comp. Stat. provides: “The property exempt from taxation under this act shall be the following, and no other, namely: First, the Corcoran Art Building, free public library buildings, churches, the Soldiers’ Home, and grounds actually occupied by such buildings; secondly, houses for the reformation of offenders, almshouses, buildings belonging to institutions of purely public charity, conducted without charge.to inmates, profit, or income.”
The second contention of appellant is to the effect that it was especially exempted from liability for this assessment by the act of Congress providing for the purchase of the land in question from the heirs of one M. H. Schneider. The act (32 Stat. at L. 419-467, chap. 1301) provided: “For the purchase of lands belonging to heirs of M. H. Schneider, adjoining the present Garfield Memorial Hospital land on the west from the boundary street back to Clifton street in Washington, District of Columbia, containing about 67,000 square feet, $50,000 to be expended under the direction of the commissioners of the District of Columbia, one half of which sum shall be paid from the revenues of the District of Columbia and the other half from the Treasury of the Hnited States: Provided, That the land shall be graded by present owners to an elevation satisfactory to the trustees of the above hospital; and Provided, further, that the District of Columbia assume all special assessments pending against said lands of the heirs of M. H. Schneider.”
It is insisted, in the third place, that the title to the land in question is in the United States, and not in the appellant; that, should appellant cease to use it for hospital purposes, it would immediately revert to the United States; and that, *451being the property of the general government, it is exempt from this assessment.
At this point, we are confronted with a question of jurisdiction. It is contended by counsel for appellee that the supreme court of the District of Columbia, sitting as a district court, under the act of Congress providing for the imposition of these assessments (31 Stat. at L. 665, chap. 809), bad no power to decide questions relating to exemptions. This was the view taken by the court below. The learned justice, in bis opinion, said: “The statute directs the jury to assess the benefits on the pieces or parcels of land benefited by such extension, and the amount of the assessment for such benefits against the same; and the court has power to bear and determine objections filed to the verdict and award, and to set aside or vacate the same, in whole or in part, when satisfied that it is unjust or unreasonable; but there seems to be no jurisdiction given the district court thereby to say what lands, if any, are exempt; and no discretion appears to be given to the jury to leave out of their consideration any lands because the title to the same may be in the hospital, or even in the municipal government, or in any church society, or other institution, which might be exempt from taxation. If the hospital is exempt, or if the District commissioners, under the tenure by which the hospital bolds the said lands, are obliged to assume the assessment, then that question can be disposed of after confirmation of the verdict; and, therefore, without deciding whether the hospital is required to pay these assessments, or is exempt from them, I am constrained to overrule the exceptions and to confirm the award, notwithstanding the argument of counsel in behalf of the hospital.”
With this conclusion, we agree. The trial court, sitting as a district court, was limited in its jurisdiction to the consideration of only such matters as were before it under the express-terms of the statute. We are of the opinion that the power to pass upon the question of exemptions was not conferred by the statute. It may be suggested that any attempt to enforce this assessment may be met by the appellant in a way which will *452necessitate the consideration of these matters. However, they are not properly before us at this time.
The judgment is affirmed with costs, and it is so ordered.

Affirmed.

A writ of error to the Supreme Court of the United States was allowed June 16, 1908.